EXHIBIT 10.6

HUDSON HIGHLAND GROUP EXECUTIVE EMPLOYMENT AGREEMENT

This employment agreement (the “Agreement”), by and between Hudson Highland
Group, Inc. (the “Company”) and Mary Jane Raymond (the “Executive”), is amended
and restated effective October 29, 2007.

WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed in accordance with the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

1. Defined Terms.

(a) Affiliate. The term “Affiliate” means each entity that is required to be
included in the Company’s controlled group of corporations within the meaning of
Code Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that the phrase “at least 50 percent”
shall be used in place of the phrase “ at least 80 percent” each place it
appears therein or in the regulations thereunder.

(b) Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.

(c) Separation from Service. The term “Separation from Service” means an
Executive’s termination of employment from the Company and its Affiliates, or if
the Executive continues to provide services following his or her termination of
employment, such later date as is considered a separation from service, within
the meaning of Code Section 409A, from the Company and its Affiliates.
Specifically, if Executive continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, such shift in status is not
automatically a Separation from Service. The Executive will be presumed to have
terminated employment from the Company and its Affiliates when the level of bona
fide services provided by the Executive (whether as an employee or independent
contractor) to the Company and its Affiliates permanently decreases to a level
of twenty percent (20%) or less of the level of services rendered by such
individual, on average, during the immediately preceding 36 months (or such
lesser period of service). Notwithstanding the foregoing, if the Executive takes
a leave of absence for purposes of military leave, sick leave or other bona fide
leave of absence, the Executive will not be deemed to have incurred a Separation
from Service for the first six (6) months of the leave of absence, or if longer,
for so long as the Executive’s right to reemployment is provided either by
statute or by contract; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six (6) months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Termination of Employment.

 

1



--------------------------------------------------------------------------------

2. Employment. The Company will employ the Executive and the Executive accepts
employment as the Executive Vice President, Chief Financial Officer. The
Executive will perform duties normally associated with such position and/or
other duties as may be assigned from time to time during the Term as defined in
Section 2 below. The Executive shall perform such duties in a manner consistent
with applicable laws and regulations and any code of ethics, compliance manual,
employee handbook or other policies and procedures adopted by the Company from
time to time and subject to any written directives issued by the Company from
time to time. The Executive must acknowledge receipt of the Company’s Ethics
Policy and confirm that the Executive will comply with the Policy. Failure to
confirm compliance annually with the Company’s Ethics Policy will justify
termination for cause unless, at the sole discretion of the Board,
non-compliance is deemed non-material.

3. Term of Employment. The Executive’s employment under this Agreement will
commence on the date hereof and will continue for a period of one (1) year
thereafter, subject to earlier termination as provided in Section 7 (the
“Term”). This Agreement and the Term will be automatically renewed and extended
for periods of one (1) year unless the Company or the Executive provides written
notice no less than thirty (30) days prior to the expiration of the then-current
Term of its or the Executive’s desire not to renew this Agreement.

4. Scope of Responsibilities and Duties. The Executive agrees to devote the
Executive’s full business time, attention, efforts and energies in performance
of the Executive’s duties and responsibilities hereunder. While employed by the
Company, the Executive may not engage in any employment other than for the
Company, in any conflicting business activities, or have any financial interest,
directly or indirectly, in any business competing with the Company or otherwise
engaged in the business of the Company or its affiliates. The foregoing does not
prevent the Executive from (1) serving on the Board of directors of another
organization with the consent of the CEO or (2) passively investing in publicly
traded securities; provided such investments do not require services on the part
of the Executive which would in any way impair the performance of the
Executive’s duties pursuant to this Agreement.

5. Compensation and Benefits. The Company will provide the Executive with the
following compensation and benefits during the Term:

(a) The Company will pay the Executive a salary of $350,000 on an annualized
basis, payable in accordance with the payroll practices of the Company in effect
from time to time, and less such taxes and other deductions required by
applicable law or authorized by the Executive (the “Base Salary”).

(b) The Executive will be entitled to accrue paid vacation at the rate of the
greater of (i) four (4) weeks plus four (4) personal days per year, or (ii) the
vacation allowance as provided under the Company’s vacation plan that applies to
similarly situated employees working at the office location at which the
Executive is based. In addition, the Company will provide the Executive with
other benefits of employment offered, from time to time to similarly situated
employees at the office location at which the Executive is based.

 

2



--------------------------------------------------------------------------------

(c) The Executive will receive an annual bonus as provided under the Company’s
Senior Management Bonus Plan as is in effect from time to time.

(d) The Executive will receive an allowance for housing in New York, in such
amounts and with such limitations as agreed to by the parties.

6. Additional Agreements. This Agreement and the Executive’s employment
hereunder is contingent upon the Executive’s simultaneous execution of the
Confidentiality, Non-Solicitation and Work Product Assignment Agreement and
Mutual Agreement to Arbitrate Claims, which is attached as Attachment A and
forms a part of this Agreement.

7. Representations and Warranties. The Executive represents and warrants as
follows:

(a) All information, oral and written (including, but not limited to information
contained on the Executive’s resume), provided by the Executive during the
recruiting and employment process is accurate and true to the best of the
Executive’s knowledge, and such information does not include any misleading or
untrue statement or omit to state any fact necessary to make the information
provided not misleading.

(b) The Executive has never been the subject of any investigation or subject to
any disciplinary action by any governmental agency, industry self-regulatory
body or other employer.

(c) The execution, delivery and performance of this Agreement by the Executive
and the Executive’s employment hereunder are not in violation of:

(i) the terms, including any non-competition, non-disclosure, non-solicitation
or confidentiality provisions, of any written or oral agreement, arrangement or
understanding to which the Executive is a party or by which the Executive is
bound; or

(ii) any United States federal or state statute, rule, regulation, or other law,
or any judgment, decree or order applicable or binding upon the Executive.

8. Termination. This Agreement and the Executive’s employment may be terminated
prior to the expiration of the Term as follows:

(a) Death. If the Executive dies during the Term, this Agreement shall
automatically terminate and the Company shall have no further obligation to the
Executive or the Executive’s estate, except to pay the Executive’s estate that
portion of the Base Salary earned through the date on which the Executive’s
death occurs.

(b) Disability. If the Executive is unable to perform the Executive’s essential
job duties and responsibilities due to mental or physical disability for a total
of twelve (12) weeks, whether consecutive or not, during any rolling twelve
(12) month period, the Company may terminate the Executive’s employment and this
Agreement upon five (5) days’ written notice to the Executive. For purposes of
this Agreement, the Executive will

 

3



--------------------------------------------------------------------------------

be considered disabled when the Company, with the advice of a qualified
physician, determines that the Executive is physically or mentally incapable
(excluding infrequent and temporary absences due to ordinary illness) of
performing the Executive’s essential job duties. The Executive shall cooperate
with the Company in obtaining the advice of a qualified physician regarding the
Executive’s condition. In the event of termination pursuant to this
Section 7(b), the Company will be relieved of all obligations under this
Agreement, provided that the Company will pay to the Executive that portion of
the Base Salary under Section 4(a) which has been earned through the date on
which such termination occurs.

(c) Discharge without Cause. The Company may terminate the Executive and this
Agreement at any time during the Term for any reason, without Cause (as defined
in Section 7(e) below) upon thirty (30) days’ written notice to the Executive.
If the Company gives notice of non-renewal of employment within the 20-day
period as provided in Section 2, it will be treated as a termination without
cause. Upon such termination, the Company will have no further liability to the
Executive other than to provide the Executive with (i) that portion of the Base
Salary under Section 4(a) earned through the date of the termination,
(ii) severance pay in an amount equal to the Executive’s then-current Base
Salary, less applicable deductions, for a period of twelve (12) months (the
“Severance Period”) following the Executive’s Separation from Service, and
(iii) the Company’s portion of the premium for continued coverage under the
Company’s group health and dental insurance plan during the Severance Period
following the Executive’s termination, provided the Executive applies and
remains eligible for such continuation coverage under applicable law, and
provided further that the Executive authorizes the Company to deduct only the
Executive’s portion of such premiums from the severance payments. It is
understood that the period the Company makes such payments will run concurrently
with the period of continuation coverage for which the Executive may be eligible
under applicable law. The Executive’s receipt of the severance payments and
premium payments by the Company set forth in this paragraph (c) are conditioned
upon the Executive executing a comprehensive release and waiver agreement and
covenant not to sue as provided by the Company at the time of termination.
Severance payments will be made in equal installments on dates corresponding
with the Company’s regular pay dates during the Severance Period.
Notwithstanding the foregoing, if the severance pay that is payable during the
first six (6) months following the Executive’s Separation from Service exceeds
two times the lesser of (1) the Executive’s annualized compensation paid by the
Company for the calendar year preceding the calendar year in which the
Separation from Service occurs (as adjusted for any increase during that year
that was expected to continue indefinitely if the Separation from Service had
not occurred), or (2) the compensation limit in effect pursuant to Code
Section 401(a)(17) for the calendar year in which the Executive’s Separation
from Service occurs, then payment of such excess shall be delayed and paid in a
lump sum on the first day of the seventh (7th) month following the month in
which the Separation from Service occurs, and in such event, the payment shall
be accompanied by a payment of interest calculated at the rate of interest
announced by the Federal Reserve Board (or any successor thereto) from time to
time as the “federal funds rate”, such rate to be determined on the date of the
Executive’s termination of employment, compounded quarterly.

 

4



--------------------------------------------------------------------------------

(d) Termination for Cause. The Company may terminate the Executive’s employment
and this Agreement at any time during the Term for Cause as defined below. In
such case, this Agreement and the Executive’s employment shall terminate
immediately and the Company shall have no further obligation to the Executive,
except that the Company shall pay to the Executive that portion of the Base
Salary under Section 4(a) earned through the date on which such termination
occurs.

(e) Definition of Cause. For purposes of this Agreement, Cause shall be defined
as:

(i) the willful or negligent failure of the Executive to perform the Executive’s
duties and obligations in any material respect (other than any failure resulting
from Executive’s disability), which failure is not cured within fifteen
(15) days after receipt of written notice thereof, provided that there shall be
no obligation to provide any additional written notice if the Executive’s
failure to perform is repeated and the Executive has previously received one
(1) or more written notices;

(ii) acts of dishonesty or willful misconduct by the Executive with respect to
the Company;

(iii) conviction of a felony or violation of any law involving moral turpitude,
dishonesty, disloyalty or fraud, or a pleading of guilty or nolo contendere to
such charge;

(iv) repeated refusal to perform the reasonable and legal instructions of the
Executive’s supervisors; or

(v) any material breach of this Agreement or Attachment A; or

(vi) failure to confirm compliance with the Company’s Ethics Policy after 10
days’ written notice requesting confirmation.

(f) Resignation. The Executive may voluntarily resign from employment at any
time during the Term upon 3 months’ written notice and in compliance with the
provisions of Attachment A. In such event, the Company shall be relieved of all
its obligations under this Agreement, except that the Company shall pay to the
Executive that portion of the Base Salary under Section 4(a) earned through the
date on which such resignation is effective subject to any irrevocable deferral
election then in effect.

(g) The Executive remains obligated to comply with the Executive’s obligations
and duties pursuant to Attachment A despite the termination of this Agreement
and the Executive’s employment for any reason.

(h) During employment and after the termination of this Agreement and the
Executive’s employment for any reason, the Executive agrees to cooperate fully
with and at the request of the Company in the defense or prosecution of any
legal matter or claim in which the Company, any of its affiliates, or any of
their past or present employees,

 

5



--------------------------------------------------------------------------------

agents, officers, directors, attorneys, successors or assigns, may be or become
involved and which arises or arose during the Executive’s employment. The
Executive will be reimbursed for any reasonable out-of-pocket expenses incurred
thereby.

(i) During and after the termination of this Agreement and the Executive’s
employment for any reason, the Executive agrees that, except as may be required
by the lawful order of a court or agency of competent jurisdiction, the
Executive will not take any action or make any statement or disclosure, written
or oral, that is intended or reasonably likely to disparage the Company or any
of its affiliates, or any of their past or present employees, officers or
directors.

9. Change in Control. Notwithstanding any other provisions of this Agreement to
the contrary:

(a) Employment Period. If a Change in Control (as defined below) occurs when the
Executive is employed by the Company, the Company will continue thereafter to
employ the Executive during the period commencing on the date of a Change in
Control and ending on the first anniversary of such date (the “Employment
Period”) and thereafter in accordance with Section 2 of this Agreement, and the
Executive will remain in the employ of the Company in accordance with and
subject to the terms and provisions of this Agreement.

(b) Covered Termination. If there is any termination of the Executive’s
employment during the Employment Period (subject to Section 8(e)) by the
Executive for Good Reason (as defined below), or by the Company other than by
reason of (i) death pursuant to Section 7(a), (ii) disability pursuant to
Section 7(b), or (iii) Cause (a “Covered Termination”), then the Executive shall
be entitled to receive, and the Company shall promptly pay, that portion of the
base salary under Section 4(a) earned through the date of the termination and,
in lieu of further base salary for periods following such termination, as
liquidated damages and additional severance pay, the Termination Payment
pursuant to Section 8(c).

(c) Termination Payment.

(i) The “Termination Payment” shall be an amount equal to (A) the Executive’s
annual base salary immediately prior to the termination of the Executive’s
employment plus (B) the Executive’s target annual bonus under the Company’s
Senior Management Bonus Plan for the year in which the termination of the
Executive’s employment occurs. The Termination Payment shall be paid to the
Executive in cash equivalent on the first day of the seventh (7th) month
following the month in which the Separation from Service occurs, and in such
event, the Termination Payment shall be accompanied by a payment of interest
calculated using the annual rate of interest announced by the Federal Reserve
Board (or any successor thereto) from time to time as the “federal funds rate”,
such rate to be determined on the date of the Executive’s termination of
employment, compounded quarterly. Such lump sum payment shall not be reduced by
any present value or similar factor, and the Executive shall not be

 

6



--------------------------------------------------------------------------------

required to mitigate the amount of the Termination Payment by securing other
employment or otherwise, nor will such Termination Payment be reduced by reason
of the Executive securing other employment or for any other reason. The
Termination Payment shall be in lieu of, and acceptance by the Executive of the
Termination Payment shall constitute the Executive’s release of any rights of
the Executive to, any other cash severance payments under any Company severance
policy, practice or agreement.

(ii) Notwithstanding any other provision of this Agreement, if any portion of
the Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Company (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in
Section 280G (or any successor provision) of the Code, then the Company shall
pay the Executive an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive after deduction of any excise tax imposed
under Section 4999 (or any successor provision) of the Code and any interest
charges or penalties in respect of the imposition of such excise tax
(collectively, the “Excise Tax”) (but not any federal, state or local income
tax, or employment tax) on the Total Payments, and any federal, state and local
income tax, employment tax, and excise tax upon the payment provided for by this
Section 9(c)(ii), shall be equal to the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s domicile
for income tax purposes on the date the Gross-Up Payment is made, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes. The Company shall pay the Gross-Up
Payment on the first day of the seventh (7th) month following the month in which
the Separation from Service occurs. Notwithstanding the foregoing, if the
Executive is required to pay the excise tax imposed under Section 4999 of the
Code prior to the payment date for the Gross-Up Payment describe hereinabove
(such as, for instance, because other payments due to the Executive without
regard to this Agreement cause the excise tax to be due), then the Company shall
promptly (but in no event later than the end of the calendar year following the
year in which the Executive remits such taxes) reimburse the Executive for the
amount of excise taxes paid by the Executive under Section 4999 of the Code,
plus an amount equal to the additional taxes imposed on the Executive due to the
Company’s reimbursement of the excise tax and such additional taxes. In such
event, the Gross-Up Payment, if any, shall be reduced by such prior payment.

Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Total Payments would not be subject
to the Excise Tax if the Total Payments were reduced by an amount that is less
than 10% of the Total Payments that would be treated as “parachute payments”
under Section 280G (or any successor provision) of the Code, then the

 

7



--------------------------------------------------------------------------------

amounts payable to the Executive under this Agreement shall be reduced (but not
below zero) to the maximum amount that could be paid to the Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment
shall be made to the Executive. For purposes of reducing the Total Payments to
the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Total Payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a reduction of the Total Payments to the Safe
Harbor Cap, no amounts payable under this Agreement shall be reduced pursuant to
this provision.

(iii) For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G
(or any successor provision) of the Code and such “parachute payments” shall be
valued as provided therein. Present value for purposes of this Agreement shall
be calculated in accordance with Section 1274(b)(2) (or any successor provision)
of the Code. Promptly following a Covered Termination or notice by the Company
to the Executive of its belief that there is a payment or benefit due the
Executive which will result in an “excess parachute payment” as defined in
Section 280G of the Code (or any successor provision), the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, (C) the amount and present value of any excess
parachute payments, and (D) the amount of any Gross-Up Payment or the reduction
of any Total Payments to the Safe Harbor Cap, as the case may be. As used in
this Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) (or any successor provision) of the Code. For purposes of
such opinion, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Section 280G(d)(3) and (4) (or any successor provisions)
of the Code, which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive. The opinion of National Tax
Counsel shall be addressed to the Company and the Executive and shall be binding
upon the Company and the Executive. If such National Tax Counsel so requests in
connection with the opinion required by this Section 8(c)(iii), the Executive
and the Company shall obtain, at the Company’s expense, and the National Tax
Counsel may rely on, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive solely with respect to its status under Section 280G of the
Code and the regulations thereunder.

(iv) In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments or Gross-Up

 

8



--------------------------------------------------------------------------------

Payment, a change is finally determined to be required in the amount of taxes
paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount which is payable to the Executive after
taking into account the provisions of Section 4999 (or any successor provision)
of the Code shall reflect the intent of the parties as expressed in this
Section 8(c), in the manner determined by the National Tax Counsel. If the
Company owes the Executive an additional payment under this paragraph (iv), such
payment shall be made to the Executive promptly following the date the Executive
remits the taxes, or if earlier, the date the Internal Revenue Service assesses
such additional taxes, but no later than the calendar year following the
calendar year in which the Executive remits the additional taxes. The Executive
shall provide written notice to the Company and documentation substantiating the
amount of additional taxes paid or assessed.

(v) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 8(c), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(d) Additional Benefits. If there is a Covered Termination and the Executive is
entitled to the Termination Payment, then (i) until the earlier of the end of
the Employment Period or such time as the Executive has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits, the Executive shall continue to be covered, at the
expense of the Company, by the same or equivalent health and dental coverage as
the Executive was covered by immediately prior to the termination of the
Executive’s employment and such coverage shall count as COBRA continuation
coverage, and (ii) the Company shall bear up to $15,000 in the aggregate during
the lifetime of the Executive of fees and expenses of consultants and/or legal
or accounting advisors engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under
Section 8(c).

(e) Anticipatory Termination. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Executive’s employment
with the Company is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of
180 days prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Section 8 such termination of employment shall be deemed a “Covered Termination”
and the “Employment Period” shall be deemed to have begun on the date of such
termination.

(f) Expenses and Interest. If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or

 

9



--------------------------------------------------------------------------------

interpret any provision contained herein or to recover damages for breach
hereof, in either case so long as the Executive is not acting in bad faith, then
the Company shall reimburse the Executive for any reasonable attorneys’ fees and
necessary costs and disbursements incurred by the Executive during his or her
lifetime as a result of the dispute, legal or arbitration proceeding
(“Expenses”), and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at the rate of interest announced by
The Bank of New York, from time to time at its prime or base lending rate from
the date that payments to him or her should have been made under this Agreement.
Within ten days after the Executive’s written request therefor, the Company
shall pay to the Executive, or such other person or entity as the Executive may
designate in writing to the Company, the Executive’s reasonable Expenses in
advance of the final disposition or conclusion of any such dispute, legal or
arbitration proceeding. Any reimbursements provided hereunder shall be made
promptly (but not later than the last day of the calendar year following the
calendar year in which the legal fees or expenses were incurred by the
Executive) following the receipt by the Company of a written notice from the
Executive requesting such reimbursement, accompanied by documentation
substantiating the amount of such fees and expenses.

(g) Definition of Change in Control. For purposes hereof, a “Change in Control”
shall be deemed to occur on the first to occur of any one of the following
events: (a) the consummation of a consolidation, merger, share exchange or
reorganization involving the Company, unless such consolidation, merger, share
exchange or reorganization is a “Non-Control Transaction” (as defined below);
(b) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the assets of the Company (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all, or
substantially all, of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; (c) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2) any
subsidiary of the Company, (3) a trustee or other fiduciary holding securities
under any employee benefit plan (or any trust forming a part thereof) maintained
by the Company or any subsidiary or (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board of Directors
of the Company (the “Board”) and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election

 

10



--------------------------------------------------------------------------------

contest) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended. Notwithstanding the foregoing, no “Change
in Control” shall be deemed to have occurred if there is consummated any
transaction or series of integrated transactions immediately following which the
record holders of the Common Stock immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity that owns all or substantially all of the assets or
voting securities of the Company immediately following such transaction or
series of transactions. A “Non-Control Transaction” shall mean a consolidation,
merger, share exchange or reorganization of the Company where (a) the
stockholders of the Company immediately before such consolidation, merger, share
exchange or reorganization beneficially own, directly or indirectly, more than
50% of the then outstanding shares of common stock and the combined voting power
of the outstanding voting securities of the corporation resulting from such
consolidation, merger, share exchange or reorganization (the “Surviving
Corporation”); (b) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such consolidation,
merger, share exchange or reorganization constitute at least 50% of the members
of the board of directors of the Surviving Corporation; and (c) no person (other
than (1) the Company, (2) any subsidiary of the Company or (3) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of the common stock of the Surviving Corporation or the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

(h) Good Reason. The Executive shall have “Good Reason” for termination of
employment in connection with a Change in Control of the Company in the event
of:

(i) any breach of this Agreement by the Company, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by the
Executive;

(ii) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control;

(iii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Company on the date of the
Change in Control or any other positions with the Company to which the Executive
shall thereafter be elected, appointed or assigned, except in the

 

11



--------------------------------------------------------------------------------

event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of disability pursuant to Section 7(b);

(iv) a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Company relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Change in Control, including but not limited to (A) a significant change in the
nature or scope of the Executive’s authority, powers, functions, duties or
responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;

(v) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control; or

(vi) the Company requires the Executive to travel on Company business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control.

(i) Upon a Change in Control, the Company (or its successor) shall transfer to
an irrevocable rabbi trust (to the extent not prohibited by Code Section 409A)
an amount in cash, determined on an undiscounted basis, which will be sufficient
to fund the Company’s obligations under Section 9(c).

10. Severability. Whenever possible, each portion, provision or section of this
Agreement will be interpreted in such a way as to be effective and valid under
applicable law, but if any portion, provision or section of this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other portions, provisions or
sections. Rather, this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable portion, provision or section had never
been contained herein.

11. Complete Agreement. This Agreement, including Attachment A, contains the
complete agreement and understanding between the parties and supersedes and
preempts any prior understanding, agreement or representation by or between the
parties, written or oral.

12. Additional Rights and Causes of Action. This Agreement, including Attachment
A, is in addition to and does not in any way waive or detract from any rights or
causes of action the Company may have relating to Confidential Information or
other protectable information or interests under statutory or common law or
under any other agreement.

13. Governing Law. Notwithstanding principles of conflicts of law of any
jurisdiction to the contrary, all terms and provisions to this Agreement are to
be construed and

 

12



--------------------------------------------------------------------------------

governed by the laws of the State of New York without regard to the laws of any
other jurisdiction in which the Executive resides or performs any duties
hereunder or where any violation of this Agreement occurs.

14. Successors and Assigns. This Agreement will inure to the benefit of and be
enforceable by the Company and its successors and assigns. The Executive may not
assign the Executive’s rights or delegate the Executive’s obligations hereunder.

15. Waivers. The waiver by either the Executive or the Company of a breach by
the other party of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by the breaching party.

16. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold. The Company
shall be entitled to rely on an opinion of nationally recognized tax counsel if
any question as to the amount or requirement of any such withholding shall
arise. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, a payment
will be made to the Executive from the cash payments otherwise owing hereunder
(without regard to the six-month delay if Executive) equal to the amount needed
to pay the Executive’s portion of such tax, as well as withholding taxes
resulting therefrom (including the additional taxes attributable to the
pyramiding of such distributions and taxes), and any subsequent payment shall be
reduced accordingly.

17. Interpretation. This Agreement shall be construed and interpreted in a
manner that will cause any payment hereunder that is considered deferred
compensation and that is not exempt from Code Section 409A to meet the
requirements thereof such that no additional tax will be due under Code
Section 409A on such payment.

18. Application of Code Section 409A. The Executive acknowledges that to avoid
an additional tax on payments that may be payable under this Agreement and that
constitute deferred compensation that is not exempt from Code Section 409A, the
Executive must make a reasonable, good faith effort to collect any payment or
benefit to which Executive believes he or she is entitled hereunder no later
than ninety (90) days of the latest date upon which the payment could under this
Agreement could have been timely paid pursuant to Code Section 409A, and if not
paid or provided, take further enforcement measures within 180 days after such
latest date.

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

    Hudson Highland Group, Inc.

/s/ Mary Jane Raymond

    By:  

/s/ Margaretta Noonan

Signature of Executive       Signature of Authorized Representative Mary Jane
Raymond     Its:   EVP & CAO Print Name       Title of Representative

 

14